
	
		I
		112th CONGRESS
		1st Session
		H. R. 161
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Shuler introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow Head
		  Start teachers the same above-the-line deduction for supplies as is allowed to
		  elementary and secondary school teachers.
	
	
		1.Head start teachers allowed
			 above-the-line deduction for supplies
			(a)In
			 generalParagraph (1) of
			 section 62(d) of the Internal Revenue Code of 1986 (defining eligible educator)
			 is amended by adding at the end the following new subparagraph:
				
					(C)Head start
				teachersThe term
				eligible education includes, with respect to any taxable year, an
				individual who is a teacher or aide under a Head Start program operating under
				the Head Start Act (42 U.S.C. 9831 et seq.) for at least 700 hours during a
				school
				year.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years ending after the date of the enactment of this Act.
			
